   Case 4:20-cv-01501-LPR Document 2 Filed 12/29/20 Page 1 of 10


                                                                      ELECTRONICALLY FILED
                                                                           Pulaslcl County Circuit Court
                                                                     Terri HoHlngeworth, Clrcull/Counly Clerk
                                                                        2020-Nov-23 13:30:16
                                                                            60CV-20-6720
                                                                           0 005 : 10 Pages
       IN THE CIRCUIT COURT OF PULASKI COUNTY, AR

ERIC HORTON                                                             PLAINTIFF
vs.                            NO. _ _ _ _ _ _ _ _ __
ATRIUM HOSPITALITY,
LP D/B/A EMBASSY
                                                                    DEFENDANTS
SUITES; and DELANE
McCOY;


                                   COMPLAINT

      COMES the Plaintiff, by and through counsel, Wallace, Martin, Duke &

Russell, PLLC, and for Plaintiffs Complaint, Plaintiff states:

                         PARTIES AND JURISDICTION

      1.     Plaintiff Eric Horton ("Horton") is a resident and citizen of Pulaski

County Arkansas, who worked for the Defendants in Pulaski County, Arkansas.

Defendant Atrium Hospitality, LP d/b/a Embassy Suites ("Atrium") is a foreign

corporation with regard to the State of Arkansas with its primary place of business

within the State of Arkansas being in Pulaski County, Arkansas. Delane McCoy

{"McCoy") is a resident and citizen of Pulaski County, Arkansas, who was Horton's

General Manager while Horton worked for Atrium.

      2.     This is an action brought under Title VII of the Civil Rights Act of

1964 {''Title Vil") for sex discrimination and retaliation; under the Americans with

Disabilities Act for discrimination and retaliation; under the Arkansas Civil Rights

Act of 1993 ("ACRA") for gender discrimination, sex discrimination, disability

discrimination and retaliation; and for promissory estoppel. Accordingly, this court

has subject matter jurisdiction. Since Atrium had its primary registered place of
   Case 4:20-cv-01501-LPR Document 2 Filed 12/29/20 Page 2 of 10




business within the State of Arkansas in Pulaski County, Arkansas, at the time of

the acts given rise to this action, venue is proper.

                       GENERAL ALLEGATIONS OF FACT

       3.     Horton is a disabled African American, homosexual male who began

working for Atrium on or about August 19, 2019.

      4.      Horton suffers from a disability of the digestive system.

      5.      Prior to beginning work for Atrium, Horton had been told he would be

working as the Assistant General Manager at the Atrium property located at 11301

Financial Centre Parkway, Little Rock, AR 72211.

      6.      Just before beginning work at Atrium, Horton was demoted to Guest

Service Manager by General Manager Delane McCoy.

      7.      McCoy took this action immediately after discovering that Horton was

homosexual.

      8.      After demoting Horton, McCoy began seeking out a new person for the

Assistant General Manager position and replaced Horton with a non-disabled,

inexperienced, and unqualified heterosexual male.

      9.      The demotion by McCoy amounted to a loss of some $30,000 per year to

Horton, but Horton accepted the Guest Service Manager position in hopes of

proving himself capable regardless of his sexuality.

      10.     Upon taking this new position, McCoy required that Horton perform

most of the duties of the Assistant General Manager without providing Horton the

compensation for that position.




                                            2
    Case 4:20-cv-01501-LPR Document 2 Filed 12/29/20 Page 3 of 10




      11.    McCoy even order Horton to complete McCoy's required certification

for Hilton Worldwide Rates and Inventory which McCoy new to be in violation of

company policy and which could have led to McCoy's immediate termination.

      12.    Horton refused to comply with McCoy's demands and Horton knew he

was being asked to break company policy.

      13.    Shortly after McCoy attempted to force Horton to break company

policy regarding the certification process McCoy participated in and encouraged

ongoing harassment and bulling of Horton based on his sexuality.

      14.    The numerous company violations perpetrated by McCoy including the

ongoing harassment and bullying caused great physical and mental distress for

Horton resulting in his disabling digestive condition to flare up and require medical

attention.

      15.    Because of these actions by McCoy, on or about the beginning of

November 2019, Horton sought accommodation for his disability including a short

period of time off of work to recover based on doctor's orders as well as time off to

attend doctor's appointments.

      16.    McCoy refused to grant Horton any of these requested accommodations

and instead docked Horton for any time Horton was off in an attempt to make it

appear that Horton was not corning into work.

      17.    After McCoy's refusal to grant the accommodation, Horton appealed

this decision to Atrium's corporate Human Resources who never responded back to

Horton about the accommodation but informed McCoy that Horton had requested it.



                                         3
    Case 4:20-cv-01501-LPR Document 2 Filed 12/29/20 Page 4 of 10




      18.    After Horton sought this accommodation, with McCoy's knowledge and

encouragement, employees under the supervision of McCoy repeatedly harassed

Horton about his sexuality with McCoy being fully aware of these actions.

      19.    Horton reported the ongoing taunts by McCoy in a formal complaint

made to Atrium toward the end of the year in 2019 along with several other

employees who had also witnessed McCoy's actions.

      20.    In January 2020, an investigator from Atrium came to the property

and found that McCoy was in violation of numerous Atrium policies including the

ongoing harassment of Horton.

      21.    Horton openly participated in this investigation believing that Atrium

was trying to help him based on the complaints he and other employees had made

to Atrium about McCoy.

      22.    It was clear from the course of this investigation that Atrium was

aware that Horton had previously made requests for accommodation for his

disability which McCoy had denied.

      23.    Atrium never took any steps to attempt to provide Horton with an

accommodation for his disability during or after their internal investigation of

McCoy.

      24.    Based upon what Horton was told during this investigation by Atrium,

Horton filed a formal EEOC Complaint on February 13, 2020 concerning the

discrimination against him based on his sex and disability.




                                         4
    Case 4:20-cv-01501-LPR Document 2 Filed 12/29/20 Page 5 of 10




         25.   At the end of the investigation on March 12, 2020, instead of punishing

McCoy for his actions, Atrium allowed McCoy to furlough Horton with no reason

given.

         26.   Later, McCoy and Atrium would attempt to use Covid-19 as the

supposed reason for the furlough of Horton.

         27.   Upon information and belief, only employees who participated in the

internal investigation of McCoy by Atrium were furloughed in March 2020.

         28.   Eventually Horton was terminated on October 31, 2020.

         29.   The final termination letter came from Atrium showing that Atrium

had fully ratified the actions of McCoy with regard to Horton.

         30.   Upon information and belief, McCoy has never been reprimanded in

any way for his actions against Horton.

         31.   Horton timely filed a Charge of Discrimination with the EEOC alleging

a violations of sex and disability discrimination and now timely files this action

within ninety (90) days of receiving his Right to Sue letter.

                     COUNT I - TITLE VII AGAINST ATRIUM

         32.   Plaintiff realleges the foregoing paragraphs, as though fully stated

herein.

         33.   Atrium has violated Title VII of the Civil Rights Act of 1964 by

discriminating against Horton based on Horton's sex and retaliated against Horton

for participating in a protected activity that being participating in an internal

investigation regarding violations of company policy.



                                           s
    Case 4:20-cv-01501-LPR Document 2 Filed 12/29/20 Page 6 of 10




      34.    As a direct and proximate cause of Atrium's acts or omiss1ons as

alleged herein, Horton has suffered lost wages, lost fringe benefits, lost earning

capacity, negative references, and has incurred expenses that would not otherwise

have been incurred.

      35.    Atrium's conduct has been in willful, intentional, and knowing

violation of the law, meriting punitive damages.

                        COUNT II - ADA AGAINST ATRIUM

      36.    Plaintiff re-alleges the foregoing as if fully set out herein.

      37.    Atrium discriminated against Horton because of Horton' disability in

violation of the ADA.

      38.    Similarly situated non-disabled employees of Atrium have not been

terminated under the same circumstance under which Horton was terminated.

      39.    Further, Atrium failed to accommodate Horton's disability, regarded

Horton as disabled, and took adverse action against Horton in violation of the ADA.

      40.    Because of Horton's repeated requests for accommodation that went

either unanswered or resulted in Horton's punished by Atrium and its agents,

Horton was retaliated against by Atrium.

      41.    This retaliation culminated in Atrium first furloughing and then

terminating Horton.

      42.    Horton was terminated in retaliation for having made requests for

accommodation and participating in investigations of violations of both internal

Atrium policies as well as federal law.




                                           6
    Case 4:20-cv-01501-LPR Document 2 Filed 12/29/20 Page 7 of 10




      43.    As a direct and proximate cause of Atrium's acts and omissions alleged

herein, Horton has suffered severe mental and emotional distress, lost wages, lost

fringe benefits, and incurred other damages in an amount to be proven at trial.

      44.    Atrium's actions have been so egregious so as to warrant the

imposition of punitive damages.

                     COUNT III - ACRA AGAINST ATRIUM

      45.    Plaintiff realleges the foregoing paragraphs, as though fully stated

herein.

      46.    Atrium has violated the Arkansas Civil Rights Act by breaching

Horton's rights guaranteeing him equal protection by discriminating against Horton

based on gender and sex while retaliating against Horton for participating in the

protected activity of participating in an internal investigation as well as an external

EEOC investigation regarding violations of company policy and federal law.

      47.    The Arkansas Supreme Court has consistently held that with regard to

gender and sex discrimination the Arkansas Civil Rights Act is to be interpreted in

accordance with federal interpretations of Title VII of the Civil Rights Act of 1964.

      48.    Other employees of Atrium who were not homosexual were not

subjected to retaliation and termination by Atrium.

      49.    Other   employees     of Atrium     who    were   male    and   exhibited

characteristics of the male gender were not subjected to retaliation and termination

by Atrium.




                                          7
   Case 4:20-cv-01501-LPR Document 2 Filed 12/29/20 Page 8 of 10




       50.   Other employees of Atrium who were not disabled or who did not seek

accommodation for a disability were not subjected to retaliation and termination by

Atrium.

      51.    Employees of Atrium who did not report sex discrimination were not

subjected to retaliation and termination by Atrium.

      52.    Employees of Atrium who did not report gender discrimination were

not subjected to retaliation and termination by Atrium.

      53.    Employees of Atrium who did not report disability discrimination were

not subjected to retaliation and termination by Atrium.

      54.    As a direct and proximate cause of Atrium's acts or omissions as

alleged herein, Horton has suffered lost wages, lost fringe benefits, lost earning

capacity, and has incurred expenses that would not otherwise have been incurred.

      55.    Atrium's conduct has been in willful, intentional, and knowing

violation of the law, meriting punitive damages.

   COUNT IY - PROMISSORY ESTOPPEL AGAINST ALL DEFENDANTS

      56.    Plaintiff re-alleges the foregoing as if fully set out herein.

      57.    All Defendants provided Horton with a handbook that included

internal processes by which employees could seek remedy for violations of Atrium's

policies regarding sex discrimination, sexual harassment, gender discrimination,

disability discrimination, and retaliation.




                                              8
      Case 4:20-cv-01501-LPR Document 2 Filed 12/29/20 Page 9 of 10




       58.    Horton sought to invoke these processes by reporting violations of the

sex    discrimination,   sexual   harassment,   gender    discrimination,   disability

discrimination, and retaliation policies on the part of McCoy.

       59.    Horton regarded the procedures as outlined in Defendants' handbook

as a promise to abide by federal law, state law, and Defendants' own internal

procedures regarding the reporting of sex discrimination, sexual harassment,

gender discrimination, and retaliation.

       60.    Horton did not regard the procedures as outlined in Defendant's

handbook as a promise of continued employment and understood that his

employment with Atrium was "at will" in nature.

       61.    Defendants intended for Horton to regard Defendants' handbook as a

promise that Defendants would abide by the procedures for the reporting of sex

discrimination, sexual harassment, gender discrimination, disability discrimination,

and retaliation as outlined above and as discussed in Defendants' handbook.

       62.    Horton did, in fact, reasonably rely upon Defendants' promise to abide

by its own procedures as outlined in Defendants' handbook.

       63.    Defendants failed to abide by Defendants' own procedures as outlined

in Defendants' handbook regarding the reporting of sex discrimination, sexual

harassment, gender discrimination, disability discrimination, and retaliation.

       64.   Due to Horton's reliance on Defendant's promise to abide by the

procedures as outlined in Defendants' handbook, Horton has experienced an

injustice in the form of termination and has been damaged.



                                          9
    Case 4:20-cv-01501-LPR Document 2 Filed 12/29/20 Page 10 of 10




       65.    As a direct and proximate cause of Defendants' acts and omissions

alleged herein, Horton has lost wages, lost fringe benefits, lost earning capacity,

and incurred other damages in an amount to be proven at trial.

       66.    Defendants' actions have been willful, such that Horton is entitled to

an award of liquidated and punitive damages.

       WHEREFORE, Plaintiff prays for appropriate compensatory, liquidated, and

punitive damages exceeding $75,000, reinstatement or front pay, for reasonable

attorneys' fees, for costs, for a trial by jury, and for all other proper relief.



                            Respectfully submitted,


                            WALLACE, MARTIN, DUKE & RUSSELL, P.L.L.C.
                            Attorneys at Law
                            1st Floor, Centre Place
                            212 Center Street
                            Little Rock, Arkansas 72201
                            Attorney for Plaintiff
                            (501) 375-5545
                            (501) 455-2576 FAX


                            By:          Isl James Monroe S_curlock
                                   James Monroe Scurlock, AR Bar No. 2012028
                                   jms@WallaceLawFirm.com




                                             10
